Citation Nr: 9927497	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from April 1964 to April 1966.  
This appeal arises from a June 1997 rating decision of the RO 
which granted service connection for post-traumatic stress 
disorder (PTSD).  This disability was determined by the RO to 
be 30 percent disabling.  The veteran has appealed this 
evaluation.


REMAND

The Board finds that the veteran's claim is plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims that 
a service-connected disability is more severely disabling 
than as rated, the claim is well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  When an appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).

The RO received the veteran's claim for service connection 
for PTSD on November 5, 1996.  A review of the claims file 
indicates that the veteran has suffered from some type of 
psychiatric disability since the 1970's and has been in 
receipt of Social Security Administration (SSA) benefits for 
the last two decades.  

A letter from a VA physician dated in January 1997 reported 
that the veteran was being treated for PTSD.  The veteran's 
VA outpatient records dated from January 1996 to January 1997 
were associated with the claims file in February 1997.  These 
records noted treatment predominantly for the veteran's 
physical complaints.  A mental health clinic outpatient 
record of January 1996 reported that the examiner was 
"considering" a diagnosis of PTSD.  

The veteran was afforded a VA psychiatric examination in 
April 1997.  The diagnosis was PTSD by history; however, the 
examiner reported that he did not have an opportunity to 
review the veteran's past medical records in preparation for 
this examination.  A medical note from a VA physician dated 
in late December 1997 reported that the veteran had PTSD and 
that it was the physician's opinion that this disorder's 
symptomatology had rendered the veteran unemployable.  
Another VA psychiatric examination was provided in August 
1998.  This examiner reported that he had reviewed the 
veteran's claims file and his VA treatment records dated from 
September 1995 to August 1998 which were on computer.  The 
diagnosis was PTSD.  The examiner, however, specifically 
noted the VA physician's opinion of December 1997 and refuted 
it on the basis that the VA treatment records did not 
evidence symptomatology of that severity.  

It is noted by the Board that the claims file does not 
contain VA treatment records cited to by the August 1998 
examiner.  Specifically, VA treatment records dated from 
September 1995 to January 1996 and records dated from January 
1997 to August 1998 are missing.  An equitable decision on 
the merits of the veteran's claim cannot be rendered by the 
Board without a review of this evidence.  It is also evident 
by the August 1998 examiner's report that the veteran is 
receiving continuing treatment for his PTSD at a VA facility.  
Therefore, these records must also be obtained and a thorough 
VA psychiatric examination be conducted based on all evidence 
of record in order to resolve the conflicting medical 
opinions.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") discussed the importance 
of VA's obtaining pertinent SSA records when adjudicating 
claims for VA benefits.  Collier v. Derwinski, 1 Vet. App. 
413 (1991) (SSA determination on unemployability is pertinent 
to similar VA claim).  In the current case, the record 
indicates that the veteran may have been awarded a SSA 
disability benefits based, at least in part, on his 
psychiatric disability.  It is also possible that the SSA has 
provided the veteran with periodic re-examinations to confirm 
the status of this disorder.  Under the circumstances, the 
Board finds that the veteran's SSA medical records are 
pertinent to his current claim and these records must 
therefore be obtained by the RO for review by his VA examiner 
and the Board.

The veteran submitted his successful claim of service 
connection for PTSD two days prior to the effective change in 
the regulatory criteria evaluating this disorder.  See 
38 C.F.R. Part 4, Diagnostic Code (Code) 9411 (effective 
prior to November 7, 1996).  It appears in the April 1998 
statement of the case (SOC) and October 1998 supplemental 
statement of the case (SSOC), the RO only evaluated the 
veteran's PTSD symptomatology pursuant to the new schedular 
criteria.  In determining which version of the regulations to 
apply to the facts of this case, the Court has held that 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this instance, 
neither Congress nor the Secretary has directed which 
regulations are to be applied under the circumstances of this 
case.  Accordingly, on remand, the RO must determine whether 
the old or new rating criteria is more favorable to the 
veteran's claim and then apply that criteria to the facts.

Finally, the RO's attention is directed to the Court's recent 
decision in Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court held that, in claims dealing with the original rating 
of a service-connected disability, the veteran may be 
assigned separate evaluations for separate periods of time 
based on the facts found in the case.  In other words, the 
veteran is entitled to consideration of "staged ratings" 
regarding the initial evaluation of his PTSD.  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request the names and addresses of all 
health-care providers who have treated 
his PTSD.  After securing the necessary 
release(s), the RO should obtain any 
records not already contained in the 
claims file, to include those from any 
identified VA medical center or 
outpatient clinic.  The RO should 
specifically request legible copies of 
all of the veteran's VA treatment records 
dated from September 1995.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should contact the appropriate 
SSA office and request legible copies of 
the SSA decision that awarded the veteran 
disability benefits and all medical 
evidence used in making this 
determination.  Legible copies of any 
psychiatric examinations conducted by the 
SSA in order to evaluate the veteran's 
disability since the date of the SSA's 
decision should also be requested.  Any 
response or evidence received from this 
request must be made part of the 
veteran's claims file.

3.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning (GAF) score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  The psychiatrist must identify 
the frequency and severity of all 
findings associated with the PTSD, and 
enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
an increased evaluation for PTSD.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  In this 
regard, the RO must specifically consider 
both the former and revised schedular 
criteria for evaluating PTSD, and apply 
the more favorable.  The RO should also 
determine if the veteran is entitled to 
"staged" ratings since the date of the 
award of service connection for PTSD.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished with an SSOC (which includes 
citation to all pertinent legal 
authority, including the former and 
revised schedular criteria for evaluating 
PTSD, and a full discussion of the 
reasons and bases for each determination) 
and be afforded a reasonable opportunity 
to respond before the case is returned to 
the Board for further adjudication.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


